Citation Nr: 0609718	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the failure of rating decisions dated August 5, 1970, 
January 22, 1974, and April 9, 1974 to grant the veteran a 10 
percent evaluation for multiple, service-connected, 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324 
constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1967 to September 1969.  His military 
records show that he served in the Republic of Vietnam and 
was decorated with the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2001 and August 
2003 by the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim of CUE with respect to rating decisions 
dated August 5, 1970, January 22, 1974, and April 9, 1974, 
for failure to award him a 10 percent evaluation for 
multiple, service-connected, noncompensable disabilities 
pursuant to 38 C.F.R. § 3.324.


FINDINGS OF FACT

1.  An August 5, 1970 RO decision granted service connection 
for bilateral high frequency hearing loss and tinnitus and 
assigned noncompensable evaluations for each disability.  The 
award of a noncompensable evaluation for bilateral high 
frequency hearing loss and tinnitus and the non-assignment of 
a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 were 
consistent with the competent evidence then of record and the 
applicable statutory and regulatory provisions in effect at 
that time and constituted a reasonable exercise of rating 
judgment.

2.  A January 22, 1974 rating action affirmed the 
noncompensable evaluations assigned for bilateral high 
frequency hearing loss and tinnitus and did not assign a 10 
percent evaluation pursuant to 38 C.F.R. § 3.324.  The RO's 
determinations in this rating action were consistent with the 
competent evidence then of record and the applicable 
statutory and regulatory provisions in effect at that time 
and constituted a reasonable exercise of rating judgment.


3.  An April 9, 1974 rating action affirmed the 
noncompensable evaluations assigned for bilateral high 
frequency hearing loss and tinnitus and did not assign a 10 
percent evaluation pursuant to 38 C.F.R. § 3.324.  The RO's 
determinations in this rating action were consistent with the 
competent evidence then of record and the applicable 
statutory and regulatory provisions in effect at that time 
and constituted a reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  The unappealed August 5, 1970 rating action was not 
clearly and unmistakably erroneous in not granting a 10 
percent evaluation for multiple, service-connected, 
noncompensable disabilities (i.e., bilateral high frequency 
hearing loss and tinnitus) pursuant to 38 C.F.R. § 3.324.  38 
U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. § 3.324 (1970); 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.302(a) (2005).

2.  The unappealed January 22, 1974 rating action was not 
clearly and unmistakably erroneous in not granting a 10 
percent evaluation for multiple, service-connected, 
noncompensable disabilities (i.e., bilateral high frequency 
hearing loss and tinnitus) pursuant to 38 C.F.R. § 3.324.  38 
U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. § 3.324 (1973); 
38 C.F.R. § 3.324 (1974); 38 C.F.R. §§ 3.104(a), 3.105(a), 
20.302(a) (2005).

3.  The unappealed April 9, 1974 rating action was not 
clearly and unmistakably erroneous in not granting a 10 
percent evaluation for multiple, service-connected, 
noncompensable disabilities (i.e., bilateral high frequency 
hearing loss and tinnitus) pursuant to 38 C.F.R. § 3.324.  38 
U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. § 3.324 (1974); 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.302(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, in Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that the VCAA was not 
applicable to motions alleging clear and unmistakable error.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.

The veteran filed his original claim for VA compensation for 
hearing loss and tinnitus in March 1970.  Based on his 
service medical records, which indicated onset of these 
disabilities in service, and the findings of a July 1970 VA 
audiological examination, he was awarded service connection 
for bilateral high frequency hearing loss and tinnitus by RO 
decision of August 5, 1970.  Noncompensable evaluations were 
assigned to each disability.  At the time of the decision, 
the evidence indicated that the veteran experienced 
difficulty sleeping due to tinnitus and problems hearing 
other people speak.  However, the evidence did not 
definitively demonstrate that these symptoms imposed an 
adverse impact on his normal employability.  The rating codes 
then in effect did not provide for the assignment of a 
compensable evaluation for the veteran's level of impaired 
hearing acuity at the time, or for tinnitus.  The version of 
38 C.F.R. § 3.324 (1970) then in effect provided that:

"Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities 
of such character as clearly to interfere with his 
normal employability, even though none of the 
disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the 
rating agency is authorized to apply a 10-percent 
rating, but not in combination with any other 
rating.  In instances of this character where 
there is wartime disability and peacetime 
disability, the statutory provision for payment of 
wartime compensation will apply."

 38 C.F.R. § 3.324 (1970).

Notice of the allowance of service connection for bilateral 
high frequency hearing loss and tinnitus and the 
noncompensable evaluations assigned to each was sent to the 
veteran in correspondence dated in August 1970.  The 
correspondence also included notice of his appellate rights.  
However, a timely appeal of the RO's determinations in this 
regard was never filed within one year of the date notice was 
dispatched.

In April 1973, the veteran reopened his claim and sought a 
rating increase for his service-connected bilateral hearing 
loss and tinnitus.  In his application for an increased 
rating, he reported that he had been employed for the past 12 
months as a salesman and that during that time he did not 
lose any days from work due to his hearing loss and tinnitus.  
Evidence reviewed by the RO pursuant to the claim consisted 
of a private audiological examination report dated in January 
1974 showing that the veteran complained of a persistent 
ringing in his ears and occasional balance problems when he 
would rise up suddenly onto his feet.  Objective testing 
revealed only minimal hearing loss in each ear at the normal 
speech ranges, with high frequency hearing loss in both ears 
beginning at 5000 Hertz.  The RO reviewed the aforementioned 
evidence and confirmed the noncompensable evaluations 
assigned in a January 22, 1974 rating decision.  The rating 
codes then in effect did not provide for the assignment of a 
compensable evaluation for the veteran's level of impaired 
hearing acuity at the time, or for tinnitus.  The version of 
38 C.F.R. § 3.324 (1973) then in effect provided that:

"Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities 
of such character as clearly to interfere with his 
normal employability, even though none of the 
disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the 
rating agency is authorized to apply a 10-percent 
rating, but not in combination with any other 
rating.  In instances of this character where 
there is wartime disability and peacetime 
disability, the statutory provision for payment of 
wartime compensation will apply."

 38 C.F.R. § 3.324 (1973).

Notice of the RO decision confirming the noncompensable 
evaluations assigned to bilateral high frequency hearing loss 
and tinnitus was sent to the veteran in correspondence dated 
in January 1974.  The correspondence also included notice of 
his appellate rights.  However, a timely appeal of the RO's 
determinations in this regard was never filed within one year 
of the date notice was dispatched.

In April 1974, the veteran reopened his claim and submitted a 
private audiological evaluation report dated in March 1974 
showing minimal hearing loss in each ear at the normal speech 
ranges, with high frequency hearing loss in both ears 
starting at 4000 Hertz.  The RO reviewed the aforementioned 
evidence and confirmed the noncompensable evaluations 
assigned in an April 9, 1974 rating decision.  The rating 
codes then in effect did not provide for the assignment of a 
compensable evaluation for the veteran's level of impaired 
hearing acuity at the time, or for tinnitus.  The version of 
38 C.F.R. § 3.324 (1974) then in effect featured revised 
language that was slightly modified and shortened as compared 
to its prior incarnations from 1970 and 1973, but was 
essentially identical to them in its substantive content.  It 
provided that:

"Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities 
of such character as clearly to interfere with his 
normal employability, even though none of the 
disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities (Part 4 
of this chapter) the rating agency is authorized 
to apply a 10-percent rating, but not in 
combination with any other rating."

 38 C.F.R. § 3.324 (1974).

Notice of the RO decision confirming the noncompensable 
evaluations assigned to bilateral high frequency hearing loss 
and tinnitus was sent to the veteran in correspondence dated 
in April 1974.  The correspondence also included notice of 
his appellate rights.  However, a timely appeal of the RO's 
determinations in this regard was never filed within one year 
of the date notice was dispatched.

The law grants a period of 1 year from the date of notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Since the veteran was provided timely 
notification of the August 5, 1970, January 22, 1974, and 
April 9, 1974 rating decisions in question and did not appeal 
any of these decisions within the specified one-year 
appellate period, these rating decisions are each final and 
may not be revised, in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2005); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a prior 
adjudication, if it is established that there was 
"clear and unmistakable error," is created by 
regulation, 38 C.F.R. § 3.105(a), not by statute.  
The regulation states in pertinent part: (a) 
Error.  Previous determinations which are final 
and binding. . . will be accepted as correct in 
the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect 
as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 
3.105(a).

To establish a valid CUE claim, an appellant must show that 
"Either the correct facts, as they were known at the time, 
were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE[,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error. . . 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

A claim of clear and unmistakable error must be "based on. . 
. the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell v. Principi, 
3 Vet. App. 310, at 314 (1992).

A concurring opinion in Caffrey v. Brown, 6 Vet. App. 377 
(1994), citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
explained that:

Damrel did nothing more than synthesize the Russell test into 
three prongs, all of which must be satisfied in order to have 
CUE: 

(1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

The Board notes that the veteran's essential contention is 
that the RO committed CUE in failing to apply the provisions 
of 38 C.F.R. § 3.324 and award him a 10 percent evaluation 
for his noncompensably-rated, service-connected bilateral 
hearing loss and tinnitus.  However, the veteran has not met 
the Court's test for CUE.  38 C.F.R. § 3.324 was not 
incorrectly applied; the correct facts as they were known at 
the time do not objectively demonstrate that the veteran's 
hearing loss and tinnitus were disabilities of such character 
at the time of the 1970 and 1974 rating decisions at issue as 
to clearly to interfere with his normal employability, so as 
to warrant the assignment of a 10 percent evaluation for his 
multiple, noncompensable, service-connected disabilities 
under § 3.324.  The objective medical evidence as it existed 
at the time contains no mention that his impaired hearing, 
tinnitus, or associated symptoms such as sleeping problems 
and occasional imbalance clearly affected his ability to 
obtain and retain gainful employment.  Indeed, the veteran, 
by his own admission on his April 1973 application for a 
rating increase, stated that he worked as a salesman and that 
during the course of the previous 12 months of his 
employment, he did not lose a single day of work due to his 
hearing loss or tinnitus.  Therefore, it is the conclusion of 
the Board that there was not clear and unmistakable error in 
the rating actions of August 5, 1970, January 22, 1974, and 
April 9, 1974, to the extent that each decision failed to 
award the veteran a 10 percent evaluation for multiple, 
service-connected, noncompensable disabilities (i.e., 
bilateral high frequency hearing loss and tinnitus) pursuant 
to 38 C.F.R. § 3.324.  


ORDER

An August 5, 1970 rating decision was not clearly and 
unmistakably erroneous in not granting a 10 percent 
evaluation for multiple, service-connected, noncompensable 
disabilities (i.e., bilateral high frequency hearing loss and 
tinnitus) pursuant to 38 C.F.R. § 3.324.  To this extent, the 
appeal is denied.

A January 22, 1974 rating decision was not clearly and 
unmistakably erroneous in not granting a 10 percent 
evaluation for multiple, service-connected, noncompensable 
disabilities (i.e., bilateral high frequency hearing loss and 
tinnitus) pursuant to 38 C.F.R. § 3.324.  To this extent, the 
appeal is denied.

An April 9, 1974 rating decision was not clearly and 
unmistakably erroneous in not granting a 10 percent 
evaluation for multiple, service-connected, noncompensable 
disabilities (i.e., bilateral high frequency hearing loss and 
tinnitus) pursuant to 38 C.F.R. § 3.324.  To this extent, the 
appeal is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


